Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment to drawing filed 08/13/2021 is acceptable and is entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. (e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/865,182, No. 15/853,555 and No. 62/438,390 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 16/865,182, No. 15/853,555 and No. .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitations “a peeler pin positioned proximate to the supply spool and used to partially separate the disposable instrument covers from the backing member,” as recited in claim 1 line 12 and claim 9 line 14 must be shown or the feature(s) canceled from the claim(s).  Currently, no interaction of the backing member and the peeler pin is shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lesic (US 2015/0128997) in view of Cornacchia (US 7,117,971) and further in view of Bratskeir (WO 2014/186362 A1).

Referring to claim 1.  Lesic discloses a cassette (7; Figure 1B) for automatic touch-free dispensing of disposable instrument covers onto an instrument (disinfecting surfaces of 3; Figure 7), the cassette (7) comprising: 
a supply spool (roll 7) configured to hold a backing member (3) having the disposable instrument covers disposed thereon (disinfecting surfaces of 3; Figure 7); a tape spool (11; Figure 1A) configured to hold spent backing member without the disposable instrument covers disposed thereon (used tape 3), the tape spool (11) spaced apart from the supply spool (roll 7) to define a flat area (7f; Figure 3B) of the 
wherein the supply (roll 7) and tape spools (11) are configured to rotate (Figure 1B) such that the disposable instrument covers (3) are exposed through a cassette window (4a) positioned at a front face (4) of the cassette (7; Figure 1B).
Lesic does not disclose the articles to be dispensed as being disposable stethoscope covers.
Cornacchia discloses a dispenser for disposable stethoscope covers (Figure 3) wherein the articles dispensed as disposable stethoscope covers stored in a roll. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Lesic to have included the cartridge comprising disposable stethoscope covers as taught by Cornacchia because a dispenser housing compatible with different types of dispensing articles would allow for increased sales of the dispenser apparatus and further the disposable stethoscope covers would provide covers for the stethoscope as an alternate to disinfecting.

Lesic in view of Cornacchia do not disclose a peeler pin positioned proximate to the supply spool and used to partially separate the disposable instrument covers.

Bratskeir discloses a stethoscope dispenser (Figure 10) wherein a peeler pin (pealing pin shown in Figure 10) positioned proximate to the supply spool (large roll; Figure 10) and used to partially separate the disposable instrument covers from the backing member (see Figure 10) to ease the transfer of the disposable instrument cover onto the instrument. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Lesic in view of Cornacchia to have included a peeler pin positioned proximate to the supply spool and used to partially separate the disposable instrument covers as taught by Bratskeir because the peeler pin would assure the instrument covers are pealed from the backing member thus assuring instrument covers are ready to be dispensed. 

Referring to claims 2 and 11.  Lesic discloses a cassette (7; Figure 1B) for automatic touch-free dispensing of disposable instrument covers onto an instrument (disinfecting surfaces of 3; Figure 7), 
wherein the flat area (7f; Figure 3B) comprises a resistance section (including members surface of 7f and 7e) which provides resistance (member 7f can be pushed into the cartridge; Figure 2B) to the backing member (3) once the disposable instrument contacts the disposable instrument cover through the cassette window (4a).
Referring to claims 4 and 13.  Lesic discloses a cassette (7; Figure 1B) for automatic touch-free dispensing of disposable instrument covers onto an instrument 
Referring to claims 5 and 14. Lesic discloses a cassette (7; Figure 1B) for automatic touch-free dispensing of disposable instrument covers onto an instrument (disinfecting surfaces of 3; Figure 7), wherein a drive gear (10; Figure 3E) connected to a motor (9; Figure 3C) extends through the cassette flooring at the drive port to interface (bottom portion of cassette 7 which interacts with internal structure of 5; see Figure 2b and 2c) with the supply spool (roll 7) or the tape spool (11; Figure 1A).

Referring to claims 6 and 15. Lesic discloses a cassette (7; Figure 1B) for automatic touch-free dispensing of disposable instrument covers onto an instrument (disinfecting surfaces of 3; Figure 7), wherein the drive port (connection of 7c1; Figure 3E) is positioned below the tape spool (11 connected to 7c1) and the supply port (connection below roll 7) is positioned below the supply spool (roll 7).

Referring to claims 7 and 16. Lesic discloses a cassette (7; Figure 1B) for automatic touch-free dispensing of disposable instrument covers onto an instrument (disinfecting surfaces of 3; Figure 7), wherein the flat area (7f; Figure 3B) is sized to allow contact between an instrument (stethoscope head) and the disposable instrument covers (surface of 3).

Referring to claims 8 and 17.  Lesic discloses the instrument as being a stethoscope and the disposable instrument covers as being disposable.
Lesic does not disclose the instrument as being an ultrasound probe.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Lesic in view of Cornacchia and further in view of Bratskeir to have to included the instrument as being an ultrasound probe because using the dispenser with an ultrasound probe would expand the usefulness of the dispenser thereby increasing usability of the apparatus and increase potential sales of the apparatus.

Referring to claim 9.  Lesic discloses a kit (Figure 4B) comprising a dispenser (5) and a cassette (7) for automatic touch-free dispensing of disposable instrument covers onto an instrument (disinfecting surfaces of 3; Figure 7), the cassette (7) comprising:
a supply spool (roll 7) configured to hold a backing member (3) having the disposable instrument covers disposed thereon (disinfecting surfaces of 3; Figure 7); 
a tape spool (11; Figure 1A) configured to hold spent backing member without the disposable instrument covers disposed thereon (used tape 3), the tape spool (11) spaced apart from the supply spool (roll 7) to define a flat area (7f; Figure 3B) of the backing member (3) disposed between the supply (roll 7) and tape spools (11), wherein the flat area (7f) further comprises a resistance section (including members surface of 7f and 7e), the resistance section (including members surface of 7f and 7e) comprising a parallel section (surface of 7f) attached directly to the cartridge by way of perpendicular 
wherein the supply (roll 7) and tape spools (11) are configured to rotate (Figure 1B) such that the disposable instrument covers (3) are exposed through a cassette window (4a) positioned at a front face (4) of the cassette (7; Figure 1B),
a dispenser housing (5) comprising an access window (4a) configured to permit insertion of the instrument (Figure 6) therethrough to permit coupling of the instrument to the disposable instrument cover (3) exposed at the access window (4a) and positioned at the flat area (7f) of the backing member (3), wherein the supply (roll 7) and tape spools (11) are configured to rotate (via motor 9) such that the disposable instrument covers (3) are exposed through the access window (4a).

Lesic does not disclose the articles to be dispensed as being disposable stethoscope covers.
Cornacchia discloses a dispenser for disposable stethoscope covers (Figure 3) wherein the articles dispensed as disposable stethoscope covers stored in a roll. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Lesic to have included the cartridge comprising disposable stethoscope covers as taught by Cornacchia because a dispenser housing compatible with different types of dispensing articles would allow for increased sales of the dispenser apparatus and further the disposable stethoscope covers would provide covers for the stethoscope as an alternate to disinfecting.

Lesic in view of Cornacchia do not disclose a peeler pin positioned proximate to the supply spool and used to partially separate the disposable instrument covers.

Bratskeir discloses a stethoscope dispenser (Figure 10) wherein a peeler pin (pealing pin shown in Figure 10) positioned proximate to the supply spool (large roll; Figure 10) and used to partially separate the disposable instrument covers from the backing member (see Figure 10) to ease the transfer of the disposable instrument cover onto the instrument. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Lesic in view of Cornacchia to have included a peeler pin positioned proximate to the supply spool and used to partially separate the disposable instrument covers as taught by Bratskeir because the peeler pin would assure the instrument covers are pealed from the backing member thus assuring instrument covers are ready to be dispensed. 

Referring to claim 10.  Lesic discloses a kit (Figure 4B) comprising a dispenser (5) and a cassette (7) for automatic touch-free dispensing of disposable instrument covers onto an instrument (disinfecting surfaces of 3; Figure 7), the cassette (7) wherein the cassette window (opening above 7f of 7; Figure 3B) of the cassette (7) and the access window (4a) the dispenser housing (5) are aligned.

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive. Amended rejections are now cited in view of Lesic (US 2015/0128997) in view of Cornacchia (US 7,117,971) and further in view of Bratskeir (WO 2014/186362 A1). See new rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/Primary Examiner, Art Unit 3651